[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION  RE: MOTION FOR SUMMARY JUDGMENT # 177
The plaintiff, David Thompson, filed a motion for summary judgment dated February 18, 1998 against the intervening plaintiff, St. Vincent's Medical Center, arguing that the intervening plaintiff entered the case after the applicable Statute of Limitations had expired against the defendant, Wheelabrator Technologies. In Nichols v. Lighthouse Restaurant.Inc., 46 Conn. App. 712, 718, 700 A.2d 114, cert. granted,243 Conn. 938, 702 A.2d 643 (1997),1 the Court held that an employer cannot intervene into a civil action once the applicable Statute of Limitations has expired. Accordingly, the motion for summary judgment is hereby granted.
MELVILLE. J.